Citation Nr: 0805594	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  04-11 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a skin disability, 
to include cysts, jungle rot, boils, skin lesions, and hives 
as a result of herbicide exposure.

3.  Entitlement to service connection for a stomach 
disability, to include diverticulitis.

4.  Entitlement to service connection for fallen arches and a 
foot disability.

5.  Entitlement to service connection for a back disability 
with arthritis and stenosis.

6.  Entitlement to service connection for a bilateral knee 
disability with degenerative arthritis.

7.  Entitlement to service connection for a right leg 
disability with numbness and pain.

8.  Entitlement to service connection for positional vertigo.

9.  Entitlement to service connection for bronchitis and 
pneumonia.

10.  Entitlement to service connection for a hydrocele.

11.  Entitlement to service connection for a hernia.

12.  Entitlement to a higher initial rating for diabetes 
mellitus type II, currently rated as 10 percent disabling.

13.  Entitlement to an effective date (EED) prior to February 
9, 2005, for service connection for diabetes mellitus type 
II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and June 2005 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
February 2003, a statement of the case was issued in January 
2004, and a substantive appeal was received in February 2004.  
The veteran testified at a Board hearing in September 2007.

The issue of entitlement to a higher initial rating for 
diabetes mellitus type II is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Depression was not manifested during the veteran's active 
duty service or for many years after service, nor is it 
otherwise related to service.  

2.  Chronic skin disability, to include cysts, jungle rot, 
boils, skin lesions, and hives was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service.  

3.  A stomach disability, to include diverticulitis, was not 
manifested during the veteran's active duty service or for 
many years after service, nor is it otherwise related to 
service.  

4.  Neither fallen arches nor a foot disability were 
manifested during the veteran's active duty service or for 
many years after service, nor are they otherwise related to 
service.  

5.  A back disability with arthritis and stenosis was not 
manifested during the veteran's active duty service or for 
many years after service, nor is it otherwise related to 
service.   

6.  A bilateral knee disability with degenerative arthritis 
was not manifested during the veteran's active duty service 
or for many years after service, nor is it otherwise related 
to service.

7.  A right leg disability with numbness and pain was not 
manifested during the veteran's active duty service or for 
many years after service, nor is it otherwise related to 
service.

8.  Positional vertigo was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service.

9.  Bronchitis and pneumonia were not manifested during the 
veteran's active duty service or for many years after 
service, nor are they otherwise related to service. 

10.  A hydrocele was not manifested during the veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service. 

11.  A hernia was not manifested during the veteran's active 
duty service or for many years after service, nor is it 
otherwise related to service. 

12.  Diabetes mellitus type II was first diagnosed on May 8, 
2003; the veteran's claim of service connection for diabetes 
mellitus, type II, was received in May 2002.    




CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A skin disability, to include cysts, jungle rot, boils, 
skin lesions, and hives was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  A stomach disability, to include diverticulitis, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

4.  Neither fallen arches nor a foot disability were incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  A back disability with arthritis and stenosis was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  A bilateral knee disability with degenerative arthritis 
was not incurred in or aggravated by the veteran's active 
duty service, nor may it be presumed to have been incurred in 
or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

7.  A right leg disability with numbness and pain was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

8.  Positional vertigo was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

9.  Bronchitis and pneumonia were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

10.  A hydrocele was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

11.  A hernia was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

12.  An effective date of May 8, 2003, for the grant of 
service connection for diabetes, type II is warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114(a)(3), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated March 2002                                                           

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned for the 
service connection claims because they were denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot as to those claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With regards 
to the veteran's earlier effective date claim, the Board 
notes that the RO sent the veteran a correspondence in March 
2006 that fully complied with Dingess.   

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  

The veteran testified that his treating physician after he 
got out of service (Dr. J.) destroyed all of the veteran's 
medical records for the 10-12 years after the veteran got out 
of service.  The record was held open for 90 days in order to 
give the veteran an opportunity to contact any insurance 
companies that paid Dr J. for the veteran's medical treatment 
(since the insurance companies might have copies of the 
medical records).  The veteran failed to submit any 
additional records.    

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the appellant has not contended otherwise.  

The Board notes that the RO did not provide the veteran with 
VA examinations for the purpose of obtaining medical nexus 
opinions.  An examination or opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information 
and lay or medical evidence (including statements of the 
claimant) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board finds that in the absence of any 
findings in the service medical records or for many years 
after service, to seek medical nexus opinions at this late 
stage would require the clinician to engage in mere 
speculation.  That is, there are no in-service findings or 
diagnoses to which a medical professional could possibly link 
a current diagnosis.  As such, the Board finds that a medical 
examination or opinion is not necessary to properly 
adjudicate the claims.

With regard to the issues addressed on the merits in this 
decision, VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on these claims at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and psychoses, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Depression
The veteran testified that he never sought treatment for 
depression while he was in the military because he was raised 
Baptist; and in the 1960s, people didn't go to psychologists; 
they went to religious leaders.  He testified that he talked 
to his chaplain several times.  He further testified that he 
first sought medical treatment in 1975 or 1976.  Doctors 
wanted to put him on medication; but he refused.  As he got 
older, he finally began taking medication.  He stated hat he 
has been receiving treatment from the VA for approximately 
three years.  

Consistent with the veteran's testimony, the service medical 
records show no findings attributed to a psychiatric 
disability, to include depression.  His July 1979 separation 
examination was normal.  He completed a Report of Medical 
History in which he indicated, by checked box, that he never 
had any trouble sleeping; frequent or terrifying nightmares; 
depression or excessive worry; or nervous trouble of any 
sort.  

The post service medical records reflect that the veteran 
first sought treatment for depression in April 2002.  The 
examiner offered a follow up with Mental Health; but the 
veteran refused.  A May 2004 treatment report indicates that 
the veteran complained of a 20+ year history of depression.  

The lack of any post-service medical records until April 2002 
is probative to the issue of chronic disability.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board finds that there is no evidence of a disability in 
service or for decades after service; and there is no medical 
nexus indicating that the veteran's depression is linked to 
service.  Therefore, the Board finds that the preponderance 
of the evidence weighs against the veteran's claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for depression must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  
Skin disability
The veteran testified that he began to get boils while he was 
in Vietnam.  He stated that he was given medication for them.  
The boils didn't completely clear up; but they stopped 
bothering him.  

The service medical records show treatment for a rash in the 
groin area in November 1968.  No subsequent treatment was 
documented, and at the time of separation examination in July 
1969, the veteran completed a Report of Medical History in 
which he indicated, by checked box, that he never had any 
skin diseases; tumors, growths, cysts, or boils.  On 
examination, the veteran's skin was clinically evaluated as 
normal.    

Post service medical records show that the veteran had an 
abscess in his groin in April 1999.  In June 2000, he was 
treated by Dr. W.S.B. for a red, hot, tender area of skin on 
his back that has been intermittently bothersome over several 
years.  In October 2000, he complained of three lesions (one 
on his back, one on the left side of the cheek, and a 
supraclavicular notch).  The lesions were excised and deemed 
to be epidermal inclusion cysts.  He was seen eight days 
after their removal and he was healing well.  There was no 
indication that the abscess or the lesions were related to 
military service or to exposure to herbicides.  Furthermore, 
the medical records do not show evidence of a current skin 
disability.

Although the veteran was treated on one occasion during 
service for a rash in the groin area, it appears that there 
was no subsequent treatment.  The Board finds it significant 
that the veteran denied skin problems several months later at 
the time of separation examination.  This demonstrates that 
the veteran did not believe that he had a chronic skin 
disorder at that time.  Even more significant is the fact 
that trained medical personnel evaluated the veteran's skin 
as clinically normal on separation examination.  This 
contemporaneous medical evidence showing no chronic skin 
disability at that time is highly probative.  Although the 
veteran has had various skin problems beginning in the 
1990's, the lack of evidence of a continuity of skin symptoms 
for many years after service argues against a finding that 
current skin disability is causally related to service.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a skin disability, to 
include cysts, jungle rot, boils, skin lesions, and hives as 
a result of herbicide exposure must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

Stomach
The veteran admitted that he did not seek treatment for a 
stomach disability (including diverticulitis) while he was in 
service.  He stated that he started having stomach problems 
approximately a year to a year and a half after Vietnam.  He 
stated that he went to the hospital a couple of times in the 
1970s and was given medication.  He testified that the 
problems that he was having were intestinal, and that the 
medications had gotten it under control.  

The service medical records, including the veteran's July 
1969 separation examination, fail to show any findings 
attributed to a stomach or intestinal disability.  He 
completed a Report of Medical History in July 1969 in which 
he indicated, by checked box, that he never had frequent 
indigestion; or stomach, liver, or intestinal trouble.  

The post service medical records reflect that the veteran 
sought treatment for bowel changes in April 2001 (32 years 
after service).  He reported that he had a past history of 
colitis with bowel changes 20-21 years ago.  He was diagnosed 
with diverticulitis in May 2001.  There was no indication 
that the veteran's stomach or intestinal problems were due to 
the veteran's military service.  Moreover, there is no 
indication that the veteran's alleged colitis (which would 
have occurred in approximately 1980-1981) was related to 
military service.  

The Board finds that there is no evidence of a stomach or 
intestinal disability in the service medical records or for 
decades after service; and there is no medical evidence that 
the veteran's stomach or intestinal disabilities are related 
to service.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a stomach or intestinal 
disability, to include diverticulitis must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Feet, legs, knees, back
The veteran testified that he had problems with his feet, 
legs, and back while in basic training; and that all the 
disabilities are related.  He testified that he never got any 
treatment for his back, knees, legs, or feet while he was in 
the military.  However, he stated that his legs and back 
always hurt; and that he'd often have to back up against a 
wall and straighten his back in the mornings.  He testified 
that his legs and knees would go out; and his kneecap would 
go out of place and be popped back in.  

The service medical records, including the veteran's July 
1969 separation examination, fail to show any findings 
attributed to a back, leg, knee, or foot disability.  He 
completed a Report of Medical History in July 1969 in which 
he indicated, by checked box, that he never had any bone, 
joint, or other deformity; lameness; back trouble of any 
kind; foot trouble; arthritis or rheumatism.  The Board 
acknowledges that he did indicate a "trick" or locked knee; 
however, there were no objective findings on examination.    

The post service medical records reflect that in January 1998 
(29 years after service), he denied joint pain; but then 
indicated that he had some left knee discomfort.  

In October 1999, the veteran sought treatment from Dr. D.S. 
for right knee pain of one year's duration.  He indicated 
that he also had right knee problems for a number of years; 
and that he dislocated his kneecap (possibly sustaining a 
hairline fracture of it) when he was age 9 or 10.  He also 
complained of low back pain and stiffness for "a couple of 
years."  

A June 2001 treatment note from Dr. W.S.B. reflects that the 
veteran complained of some left lateral thigh pain of two 
weeks duration.  It occurred when he stumbled, but did not 
fall.  Dr. W.S.B. suspected a muscle sprain and considered 
lumbar neuritis.    

A June 2001 treatment report indicates that the veteran had 
some left knee pain that radiated to his left hip.  Physical 
examination revealed that the left knee was slightly tender.  

A July 2001 x-ray revealed degenerative joint disease in the 
veteran's right knee with some effusion.  He was diagnosed 
with mechanical low back pain and CMP right knee, complicated 
by obesity.  

An August 2002 correspondence from Dr. W.M. states that the 
veteran was seen in July 1997 for a new pair of orthotics (to 
replace a pair that was made in 1981).  There was no history 
or physical performed.  Dr. W.M. states that he treated the 
veteran on two occasions in 1997; but that the veteran did 
not return for a follow up.     

None of the medical records indicate that the veteran's 
orthopedic disabilities (knee, leg, back, or feet) are to the 
veteran's military service; and none of them indicated a 
history that dated back to service.    

The Board finds that there is no evidence of a knee, back, 
leg, or foot disability in the service medical records or for 
decades after service; and there is no medical evidence that 
these disabilities are related to service.  

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for fallen arches and a foot 
disability; a back disability with arthritis and stenosis; a 
bilateral knee disability with degenerative arthritis; and a 
right leg disability with numbness and pain must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Vertigo
The veteran testified that he had been out of the military 
for a "couple of years" when he started having problems 
with vertigo.  He had trouble when he stood up ("I felt like 
if I was walking sideways").  He also reported a couple of 
spells where he couldn't stand up because his head was 
spinning.  He says that he "had that basically all my 
life."  

The service medical records, including the veteran's July 
1969 separation examination, fail to show any findings 
attributed to vertigo.  He completed a Report of Medical 
History in July 1969 in which he indicated, by checked box, 
that he never had any dizzy or fainting spells; or epilepsy 
or fits.  

The post service medical records reflect that in April 2000, 
the veteran complained of some dizziness of three month's 
duration, that "comes and goes."  The examiner's assessment 
was that the veteran had positional vertigo.  There are no 
records of any further treatment.  There was no indication 
that the vertigo was related to the veteran's time in 
service.       

The Board finds that there is no evidence of positional 
vertigo in the service medical records or for decades after 
service; and there is no medical evidence that it is related 
to service.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for positional vertigo must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Respiratory disability (Bronchitis/pneumonia)
The veteran admitted at his Board hearing that he never had 
bronchitis or pneumonia while in service.  As such, his 
service medical records, including the veteran's July 1969 
separation examination, fail to show any findings attributed 
to a respiratory disability.  He completed a Report of 
Medical History in July 1969 in which he indicated, by 
checked box, that he never had any shortness of breath, 
asthma, or chronic coughs.  

The post service medical records reflect that the veteran 
sought treatment in March 1999 for a worsening respiratory 
condition, with symptoms over the past two weeks of cough, 
congestion, and rhinorrhea.  He was diagnosed with a 
respiratory infection that was probably viral.  In May 1999, 
he complained of head/chest congestion, and a productive 
cough that caused his ribs to become sore.  His symptoms were 
of 2-3 weeks duration.  There are no further treatment 
records until December 2000, at which time he was noted to 
have had a respiratory infection of approximately 5 to 6 days 
duration.  He was diagnosed with bronchitis.  Later that 
month, it was noted to have been "improving."  There are no 
further treatment records reflecting a respiratory 
disability.  A July 2002 treatment note reflects that upon 
examination, the veteran's lungs were clear.     

The Board finds that there is no evidence of a respiratory 
disability (to include bronchitis and pneumonia) in the 
service medical records or for decades after service; there 
is no medical evidence of a current disability; and there is 
no medical evidence that any respiratory disabilities were 
related to service.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for bronchitis and pneumonia 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Hydrocele; hernia
The veteran testified that he wasn't treated in the military 
for either a hydrocele or a hernia.  He stated that he always 
thought that these disabilities were related to his back and 
knee problems.  As such, his service medical records, 
including the veteran's July 1969 separation examination, 
fail to show any findings attributed to a hydrocele or 
hernia.  He completed a Report of Medical History in July 
1969 in which he indicated, by checked box, that he never had 
a hernia.  

The post service medical records reflect that the veteran 
suffered from a right inguinal hernia in March 1997.  The 
hernia was repaired; but he was diagnosed with another right 
inguinal hernia in March 1999.  He also underwent a right 
hydrocele sac repair in March 1999.  There are no further 
treatment records reflecting a hernia or hydrocele.  A May 
2001 treatment note reflects that upon examination, there 
were no obvious hernias.  

The Board finds that there is no evidence of a hernia or 
hydrocele in the service medical records or for decades after 
service; there is no medical evidence of a current 
disability; and there is no medical evidence that any the 
veteran's hydrocele and/or hernia were related to service.  

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for a hydrocele and for a 
hernia must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Earlier Effective Dates

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

The veteran testified that he was first diagnosed with 
diabetes in 1990.  His claim for service connection was 
received in May 2002.  The claim was denied by way of a 
November 2002 rating decision.  The basis for the denial was 
the fact that there was no medical diagnosis of diabetes.  In 
June 2003, the veteran submitted a medical bill dated May 8, 
2003; in which Dr. W.S.B. indicated that he had diagnosed the 
veteran with diabetes mellitus type II, controlled.  Dr. 
W.S.B.'s treatment records reflect that he noted elevated 
blood sugar levels in May 2002.  A May 2003 treatment note 
indicated continued monitoring of blood sugar levels.  
Finally, a November 2003 treatment report states that Dr. 
W.S.B. "Discussed the importance of exercise and weight 
control in managing his potential diabetic problem."  He was 
subsequently diagnosed with diabetes by the VA in February 
2005, and the RO granted service connection effective 
February 9, 2005. 

The critical question regarding the effective date of the 
grant of service connection for diabetes is the date the 
disability was diagnosed.  The RO has found that diabetes was 
first diagnosed on February 9, 2005.  However, the Board 
believes that the medical bill dated May 8, 2003, which shows 
a diagnosis of diabetes can be accepted as persuasive 
evidence of the first medical diagnosis.  The Board 
acknowledges that it was later referred to as a "potential" 
diabetic problem.  However, in giving the veteran the benefit 
of the doubt, the Board finds that an earlier effective date 
of May 8, 2003, but no earlier, is warranted for service 
connection of the veteran's diabetes.  

The Board recognizes that the veteran experienced elevated 
blood sugar levels in May 2002; however, there is no 
indication that a diagnosis of diabetes was made at that 
time.  As noted above, the effective date of service 
connection will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  The Board finds 
that entitlement to service connection did not arise until 
May 8, 2003.  As such, an effective date prior to May 8, 2003 
is not warranted.
        

ORDER

An effective date of May 8, 2003, but no earlier, is 
warranted for service connection of the veteran's diabetes 
mellitus, type II.  To this extent, the appeal is granted.

Entitlement to service connection for depression; a skin 
disability, to include cysts, jungle rot, boils, skin 
lesions, and hives as a result of herbicide exposure; a 
stomach disability to include diverticulitis; fallen arches 
and a foot disability; a back disability with arthritis and 
stenosis; a bilateral knee disability with degenerative 
arthritis; a right leg disability with numbness and pain; 
positional vertigo; bronchitis and pneumonia; a hydrocele; 
and a hernia, is not warranted.  To this extent, the appeal 
is denied.


REMAND

The veteran testified at his September 2007 Board hearing 
that three weeks prior to the hearing, he was prescribed oral 
medications to control his diabetes.  The Board notes that if 
the veteran's diabetes requires oral hypoglycemic agents and 
a restricted diet, that his disability would warrant a higher 
rating.  

The VA outpatient treatment records in the claims file only 
are current through August 2004.  The Board finds that given 
the veteran's testimony regarding a recent prescription, 
additional outpatient treatment records are needed to 
accurately assess the merits of the veteran's claim.  The RO 
should request VA treatment records from August 2004 to the 
present and incorporate them into the claims file.  

Additionally, the Board acknowledges a recent judicial 
decision which holds that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  Since the 
increased rating issue must be returned to the RO for action 
regarding additional recent VA medical records, it is 
appropriate to also direct additional VCAA notice to comply 
with the Court's holding in Vazquez-Flores.



Accordingly, the case is REMANDED for the following actions:

1.  With regard to the diabetes rating 
issue on appeal, the RO should furnish 
the veteran a VCAA notice letter in 
compliance with the guidance set forth in 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008).  

2.  The RO should contact the Mansfield 
VA Medical Center and request copies of 
any and all relevant medical records from 
August 2004 to the present.  All efforts 
in obtaining these records should be 
documented.  

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the veteran's claim for 
entitlement to a rating in excess of 10 
percent for diabetes mellitus.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


